DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Watazu et al. (US 2016/0231849) in view of Hwang et al. (US 2016/0282999).     
Regarding claim 1, Watazu discloses a force touch assembly (Figs 13 and 17-18; [0116]-[0117], [0130]-[0133], e.g., a force touch panel 1), comprising
a first substrate ([0133], e.g., a first substrate 80), a second substrate (e.g., a second substrate 82), a first patterned conductive layer ([0117], e.g., a first patterned electrode layer 10), an insulation layer ([0098], [0117], e.g., an insulating layer 40), a second patterned conductive layer ([0117], e.g., a second patterned electrode layer 20), a variable pressure sensitive material layer ([0118], [0120], e.g., a variable pressure sensitive material 50) and a third patterned conductive layer ([0118], e.g., a third patterned electrode layer 30), 
	wherein the first patterned conductive layer, the insulation layer, the second patterned conductive layer, the variable pressure sensitive material layer and the third patterned conductive layer are sequentially stacked from top to bottom between the first substrate and the second substrate (see Figs 13, 17 and 18, e.g., the first patterned conductive layer 10, the insulation layer 
	Watazu does not disclose wherein the variable pressure sensitive material layer comprises a plurality of variable pressure sensitive materials.
	However, Hwang discloses a pressure sensor (Fig. 4; [0063]-[0067], e.g., a force touch device) comprising: a variable pressure sensitive material layer comprising a plurality of variable pressure sensitive materials ([0054]-[0055], [0065], e.g., a plurality of variable resistance members 250).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hwang in the invention of Watazu for providing a plurality of variable resistance members at fixed intervals on an upper surface of a substrate so as to improve accuracy and sensitivity by sensing a change of resistance value in the plurality of variable resistance members.  

	Regarding claim 2, Hwang further discloses the force touch device further comprising a plurality of spacers located between a patterned conductive layer and a substrate and between the variable pressure sensitive materials (Fig. 4; [0066], e.g., a support member 270 surrounding each elastic resistor member 250 is disposed between the first and second substrates 110 and 130, to thereby provide a gap space (GS) between the second electrode 132 and the elastic resistor member 250).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Watazu in view of Hwang for providing a plurality of supporting members between a second patterned conductive layer and a second 

	Regarding claim 3, Watazu further discloses the force touch assembly according to claim 1, wherein the first patterned conductive layer includes a plurality of capacitive sensing electrodes (Fig. 13; [0117]-[0118], e.g., the first patterned conductive layer 10 comprises a plurality of capacitive sensing electrodes Cx), the second patterned conductive layer includes a plurality of common electrodes ([0118], [0120], e.g., the second patterned conductive layer 20 comprises a plurality of common electrodes Cy), the third patterned conductive layer includes a plurality of pressure sensing electrodes ([0118], e.g., the third patterned conductive layer 30 comprises a plurality of pressure sensing electrodes S), the vertical projection of the common electrodes on the second substrate is interleaved with the vertical projection of the capacitive sensing electrodes on the second substrate (Fig. 13, e.g., the vertical projection of the pressure sensing electrodes S is interleaved with the vertical projection of the capacitance sensing electrodes Cx on the second substrate).
	In a different embodiment (Fig. 3; [0073]-[0077]), Watazu further discloses that the vertical projection of the pressure sensing electrodes on the second substrate is interleaved with the vertical projection of the common electrodes on the second substrate (e.g., the vertical projection of the pressure sensing electrodes S is interleaved with the vertical projection of the capacitance detection electrodes Cy on the second substrate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Watazu in view of Hwang for arranging a 

Regarding claim 4, Watazu does not specifically disclose the force touch assembly according to claim 3, wherein the common electrodes sequentially receive a scanning signal, each of the common electrodes and corresponding one of the capacitive sensing electrodes form a capacitive touch sensing loop, for detecting a touch sensing signal.  
However, Hwang further discloses the pressure sensor (Fig. 6; [0073]) further comprising: a plurality of driving electrodes ([0076], e.g., a plurality of first driving electrodes 512); and a plurality of capacitive sensing electrodes ([0077], e.g., a plurality of capacitive sensing electrodes 532), wherein the driving electrodes sequentially receive a scanning signal, each of the driving electrodes and corresponding one of capacitive sensing electrodes form a capacitive touch sensing loop, for detecting a touch sensing signal (0085)-[0087], e.g., sequentially scans the drive electrodes 512 with a driving pulse to allow the capacitive sensing electrodes 532 to output touch sensing signals, and thus the touch detection is detected by sensing a change of the capacitance that is formed between the driving electrodes 512 and the capacitive sensing electrodes 532). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Watazu in view of Hwang for sequentially 

Regarding claim 8, Watazu discloses an electronic device ([0003], claim 19, e.g., an electronic device comprises a touch panel), comprising:
a force touch assembly (Figs 13 and 17-18; [0116]-[0117], [0130]-[0133], e.g., a force touch panel 1), including a first substrate ([0133], e.g., a first substrate 80), a second substrate (e.g., a second substrate 82), a first patterned conductive layer ([0117], e.g., a first patterned electrode layer 10), an insulation layer ([0098], [0117], e.g., an insulating layer 40), a second patterned conductive layer ([0117], e.g., a second patterned electrode layer 20), a variable pressure sensitive material layer ([0118], [0120], e.g., a variable pressure sensitive material 50) and a third patterned conductive layer ([0118], e.g., a third patterned electrode layer 30), 
wherein the first patterned conductive layer, the insulation layer, the second patterned conductive layer, the variable pressure sensitive material layer and the third patterned conductive layer are sequentially stacked from top to bottom between the first substrate and the second substrate (see Figs 13, 17 and 18, e.g., the first patterned conductive layer 10, the insulation layer 40, the second patterned conductive layer 20, the variable pressure sensitive material layer 50 and the third patterned conductive layer 30 are sequentially stacked from top to bottom),
the first patterned conductive layer includes a plurality of capacitive sensing electrodes (Fig. 13; [0117]-[0118], e.g., the first patterned conductive layer 10 comprises a plurality of capacitive sensing electrodes Cx), the second patterned conductive layer includes a plurality of common electrodes ([0118], [0120], e.g., the second patterned conductive layer 20 comprises a plurality of common electrodes Cy), the vertical projection of the common electrodes on the 
a processor, electrically connecting to the force touch assembly ([0003], claim 19, e.g., the electronic device inherently comprises a processor connected to the touch panel), 
wherein, each of the capacitive sensing electrodes separately transmits a touch sensing signal to the processor ([0119], e.g., each of the capacitance detection electrodes Cx transmits a touch sensing signal to the processor to detect the touch position), each of the pressure sensing electrodes separately transmits a pressure sensing signal to the processor ([0120], e.g., each of the electrodes S transmits a pressure sensing signal to the processor), the processor determines the location of a touch behavior according to the touch sensing signal transmitted by each of the capacitive sensing electrodes, and the processor determines the pressure level of the touch behavior according to the pressure sensing signal transmitted by each of the pressure sensing electrodes (see [0119]-[0120], e.g., detect the position to which the pressure is applied and the pressing load). 
In a different embodiment (Fig. 3; [0073]-[0077]), Watazu further discloses that the vertical projection of the pressure sensing electrodes on the second substrate is interleaved with the vertical projection of the common electrodes on the second substrate (e.g., the vertical projection of the pressure sensing electrodes S is interleaved with the vertical projection of the capacitance detection electrodes Cy on the second substrate).

Watazu does not disclose wherein the variable pressure sensitive material layer comprises a plurality of variable pressure sensitive materials.
	However, Hwang discloses a pressure sensor (Fig. 4; [0063]-[0067], e.g., a force touch device) comprising: a variable pressure sensitive material layer comprising a plurality of variable pressure sensitive materials ([0054]-[0055], [0065], e.g., a plurality of variable resistance members 250).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hwang in the invention of Watazu for providing a plurality of variable resistance members at fixed intervals on an upper surface of a substrate so as to improve accuracy and sensitivity by sensing a change of resistance value in the plurality of variable resistance members.  

	Regarding claim 12, Hwang further discloses the force touch device further comprising a plurality of spacers, each of the spacers is located between a patterned conductive layer and a substrate and between the variable pressure sensitive materials (Fig. 4; [0066], e.g., a support member 270 surrounding each elastic resistor member 250 is disposed between the first and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Watazu in view of Hwang for providing a plurality of supporting members between a second patterned conductive layer and a second substrate and between a plurality of variable pressure sensitive materials thereby providing a gap space (GS) between the second patterned conductive layer and the plurality of variable pressure sensitive materials.

Claims 5-6, 9-11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watazu et al. (US 2016/0231849) in view of Hwang et al. (US 2016/0282999), and further in view of Li et al. (US 2011/0227836).  
Regarding claim 5, Watazu in view of Hwang does not specifically disclose the force touch assembly according to claim 4, wherein each of the pressure sensing electrodes is connected to a resistor separately, when the common electrodes sequentially receive the scanning signal, a resistor sensing loop is formed by one of the common electrodes, one of the variable pressure sensitive materials, one of the pressure sensing electrodes and the resistor correspondingly to detect a pressure sensing signal.
However, Li discloses a force touch sensor (Figs. 9A-9B; [0044]-[0045], e.g., a force sensing touch screen 102) comprising: 
a plurality of pressure sensing electrodes (e.g., TCO electrodes 95); and 
a plurality of driving electrodes(e.g., TCO electrodes 93), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Li in the invention of Watazu in view of Hwang for connecting each of a plurality of pressure sensing electrodes to a measurement resistor separately so that a pressure applied to a force sensing touch screen can be measured by using the measure resistor as a voltage divider.

Regarding claim 6, Watazu in view of Hwang does not specifically disclose the force touch assembly according to claim 4, wherein the pressure sensing electrodes is selectively connected to a resistor by a multiplexer, and the multiplexer selectively turns on the connections between the pressure sensing electrodes and the resistor according to the scanning signal, and sequentially make each of the common electrodes, each of the variable pressure sensitive materials, each of the pressure sensing electrodes and the resistor, which are corresponding to each other, to form a resistor sensing loop, for detecting a pressure sensing signal.
However, Li discloses a force touch sensor (Figs. 9A-9B; [0044]-[0045], e.g., a force sensing touch screen 102) comprising: 

a plurality of driving electrodes(e.g., TCO electrodes 93), 
wherein pressure sensing electrodes is selectively connected to a resistor by a multiplexer (e.g., connected to a measurement resistor 96 by a sense multiplexer 94), and the multiplexer selectively turns on the connections between the pressure sensing electrodes and the resistor according to a scanning signal (e.g., selectively turns on the connections according to a driving voltage 91), and sequentially make each of the driving electrodes, each of variable pressure sensitive materials, each of the pressure sensing electrodes and the resistor, which are corresponding to each other, to form a resistor sensing loop, for detecting a pressure sensing signal (see Figs. 1and 7B-7C; [0026]-[0029], e.g., a resistor sensing loop is formed by the driving electrode, the variable pressure sensitive material 15 and the pressure sensing electrode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Li in the invention of Watazu in view of Hwang for connecting each of a plurality of pressure sensing electrodes to a measurement resistor separately so that a pressure applied to a force sensing touch screen can be measured by using the measure resistor as a voltage divider.

Regarding claim 9, Watazu does not specifically disclose the electronic device according to claim 8, wherein the processor comprises: a drive scanning circuit, electrically connected to the common electrodes, to sequentially generate a scanning signal to the common electrodes correspondingly; a capacitive touch sensing circuit, electrically connected to the capacitive sensing electrodes, each of the capacitive sensing electrodes and each of the common electrodes correspondingly form a capacitive touch sensing loop to detect the touch sensing signal, and the 
However, Hwang further discloses an electronic device (Fig. 6; [0072], e.g., a touch screen device) comprising: a processor ([0073], e.g., a touch driver 600) comprises: 
a drive scanning circuit ([0083], e.g., a pulse supply part 610), electrically connected to a plurality of driving electrodes, to sequentially generate a scanning signal to the driving electrodes correspondingly ([0083]-[0086], e.g., sequentially scanning a plurality of driving electrodes 512 according to a touch drive pulse); 
a capacitive touch sensing circuit ([0082], e.g., a touch sensing part 630), electrically connected to capacitive sensing electrodes, each of the capacitive sensing electrodes and each of the driving electrodes correspondingly form a capacitive touch sensing loop to detect the touch sensing signal ([0087]-[0088], e.g., the capacitive sensing electrodes 532 forms electrostatic capacitances with the drive electrodes 512, see Fig. 3A), and the capacitive touch sensing circuit receives the touch sensing signal from each of the capacitive sensing electrodes (e.g., , the touch sensing part 630 generates a first sensing data by sensing a change of the capacitance in the touch sensor 555 through the second electrode 532); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Watazu in view of Hwang for including a drive scanning circuit and a capacitive touch sensing circuit in a processor in order to perform a touch detection based on a change in the electrostatic capacitances.
Watazu in view of Hwang does not disclose wherein the processor comprises a resistor voltage sensing circuit, electrically connected to the pressure sensing electrodes, each of the pressure sensing electrodes is separately connected to a resistor, wherein each of the common electrodes, each of the variable pressure sensitive materials, each of the pressure sensing electrodes and the resistor, which are corresponding to each other, form a resistor sensing loop to detect a pressure sensing signal, and the resistor voltage sensing circuit receives the pressure sensing signal from each of the pressure sensing electrodes; and a processing circuit, electrically connected to the resistor voltage sensing circuit.
However, Li discloses a force touch sensor (Figs. 9A-9B; [0044]-[0045], e.g., a force sensing touch screen 102) comprising: a processor (Fig. 8; [0043], e.g., a processor 112) comprising:
a plurality of pressure sensing electrodes (e.g., TCO electrodes 95); 
a plurality of driving electrodes(e.g., TCO electrodes 93);
a resistor voltage sensing circuit (e.g., a sense multiplexer 94, an A/D convertor 98), electrically connected to the pressure sensing electrodes, each of the pressure sensing electrodes is separately connected to a resistor (e.g., a measurement resistor 96), wherein each of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Li in the invention of Watazu in view of Hwang for including a resistor voltage sensing circuit and a measure resistor electrically connected to a plurality of pressure sensing electrodes so that a pressure applied to a force sensing touch screen can be measured by using the measure resistor as a voltage divider.

Regarding claim 10, Watazu in view of Hwang and Li further discloses the electronic device according to claim 9, wherein the capacitive touch sensing circuit individually converts the touch sensing signal to a coordinate information signal (Hwang, [0094]-[0095], e.g., the capacitive touch sensing circuit 635 generates a coordinate information signal), and transmits the coordinate information signal to the processing circuit, the processing circuit determines the location of the touch behavior according to the coordinate information signal (Hwang, [0102], e.g., determines the touch coordinates corresponding to a positional information). 

Regarding claim 11, Watazu in view of Hwang and Li further discloses the electronic device according to claim 10, wherein the resistor voltage sensing circuit converts each of the 

Regarding claim 13, Watazu in view of Hwang and Li further discloses the electronic device according to claim 9, wherein the pressure sensing electrodes is selectively connected to a resistor by a multiplexer, and the multiplexer selectively turns on the connections between the pressure sensing electrodes and the resistor according to the scanning signal (Li, Figs 9A-9B; [0044]-[0045], e.g., connected to the measurement resistor 96 by a multiplexer 94).  

Regarding claim 15, Watazu in view of Hwang and Li further discloses the electronic device according to claim 9, wherein at least two of the driving circuit, the capacitive touch sensing circuit, the resistor voltage sensing circuit, and the processing circuit are integrated in one integrated circuit (Hwang, [0082], e.g., the he driving circuit, the capacitive touch sensing circuit, and the processing circuit are integrated as one ROIC (Readout Integrated Circuit) chip). 

Regarding claim 16, Watazu in view of Hwang and Li further discloses the electronic device according to claim 9, wherein the drive scanning circuit is connected with the common electrodes through a plurality of drive scanning lines (Hwang, Fig. 6, e.g., the driving scanning . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Watazu et al. (US 2016/0231849) in view of Hwang et al. (US 2016/0282999) and Li et al. (US 2011/0227836), and further in view of Li et al. (US 2013/00015907, hereinafter referred to as Li “907”).
Regarding claim 14, Watazu in view of Hwang and Li does not disclose the electronic device according to claim 9, wherein the member of the resistor is multiple, each of the pressure sensing electrodes is separately connected to one of the resistors.
However, Li “907” discloses a voltage division resistor can be a single resistor or multiple series connected or parallel-connected resistors (see Fig. 1; [0033], [0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Li “907” in the invention of Watazu in view of Hwang and Li for using multiple series connected or parallel-connected resistors instead of a single resistor because it is well known in the art that multiple resistors can be used as a voltage divider.  



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-23 are allowed.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the primary reason for indicating allowable subject matter is that the claim recites “wherein when a DC voltage is provided to a first end of each of the common electrodes sequentially, and each of the pressure sensing electrodes is grounded, each of the common electrodes, each of the variable pressure sensitive materials and each of the pressure sensing electrodes, which are corresponding to each other, form a resistor sensing loop together, and a second end of each of the common electrodes receives first voltage division values; and when the DC voltage is provided to the first end of each of the pressure sensing electrodes, each of the common electrodes is grounded, and the second end of each of the pressure sensing electrodes receive second voltage division values” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Regarding claim 17, the primary reason for indicating allowable subject matter is that the claim recites “each of the common electrodes separately transmits a first voltage division value to the processor, and each of the pressure sensing electrodes separately transmits a second voltage division value to the processor, the processor determines the location of a touch behavior according to the touch sensing signal transmitted by each of the capacitive sensing electrodes, and the processor determines the pressure level of the touch behavior according to the first 
Claims 18-23 are allowed due to their dependency from claim 17. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KO et al. (US 2017/0220162); Worfolk et al. (US 2015/0084909); and Shibata et al. (US 2014/0218334) discloses a force touch device comprising a plurality of variable resistance elements.
Iuchi et al. (US 2017/0242541); a force touch assembly comprises a drive scanning circuit, a capacitive touch sensing circuit, a force sensing circuit  and a processing circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623